Marston, J.
This case was tried in -justice’s court, the set-off allowed and judgment rendered against the plaintiff, which on cerbiora/ri to the circuit court was affirmed.
There is no evidence tending in even the slightest degree to show that the plaintiff was legally liable for the suit of clothes furnished by the defendants to Capt. Jones. There was no gift of a suit of clothes, no authority given to Capt. Jones to order them and have them charged to the plaintiff, and no written or verbal promise by the plaintiff to pay for them.
The judgments of the circuit and justice’s courts must be reversed with costs of all courts to the plaintiff.
Cooley and Campbell JJ. concurred.